DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 17/040,685 filed September 23, 2020. 

Allowable Subject Matter
Claims 1, 3, & 5-16 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior either alone or in combination discloses a semiconductor storage apparatus comprising: A first transistor including: a ferroelectric film on an activation region, wherein the activation region extends in a first direction o a semiconductor substrate; a first gate electrode on the ferroelectric film wherein the first gate electrode extends in a second direction orthogonal to the first direction; and a second transistor including; an activation layer on the first gate electrode; a second source or a second drain in the activation layer, an insulating film on the activation layer and a second gate electrode on the activation layer via the insulating film, in combination with the other limitation(s) of claim 1. Claims 3, 5-13 are also allowed based on their dependency from claim 1. 
Claim 14 is allowed because none of the prior art either alone or in combination discloses a product-sum calculation apparatus comprising: A first transistor including: a 
Claim 15 is allowed because none of the prior either alone or in combination discloses an electronic equipment comprising: a semiconductor storage apparatus including: A first transistor including; a ferroelectric film on an activation region, wherein the activation region extends in a first direction o a semiconductor substrate; a first gate electrode on the ferroelectric film wherein the first gate electrode extends in a second direction orthogonal to the first direction; and a second transistor including; an activation layer on the first gate electrode; a second source or a second drain in the activation layer, an insulating film on the activation layer and a second gate electrode on the activation layer via the insulating film, in combination with the other limitation(s) of claim 15.
Claim 16 is allowed because none of the prior either alone or in combination discloses a semiconductor storage apparatus comprising: A first transistor including; a ferroelectric film on an activation region, wherein the activation region extends in a first direction o a semiconductor substrate; a first gate electrode on the ferroelectric film wherein the first gate electrode extends in a second direction orthogonal to the first direction; and a second transistor including; an activation layer on the first gate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (Pre-Grant Publication 2021/0036024)
Sharma (Pre-Grant Publication 2020/0235221)
Tu (Pre-Grant Publication 2019/0103493)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818